DETAILED ACTION

1.  Claims 1-20 are presented for examination.

2.  The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks ™, and other legal symbols ®, where required, an Abstract on a clean page (i.e., no Titles, Attorney information, line numbers, page numbers, exc… (37 CFR 1.72(b)) just a heading “ABSTRACT” and a paragraph less than 150 words), and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the” and “said” within each claim) with each claim increasing in numerical order and ending in a period {if amended}.  Minor typographical errors could render a Patent unenforceable and so the applicant is strongly encouraged to aid in this endeavor.  For example, claim 1 recites “a business setting” as do claim 1’s dependent claims (i.e., claim 2-et seq.) which should be “the business setting” for proper antecedent basis.

3.  The first page, of the applicant’s technical portion of the applicant’s Specification (page 1 of 30 (paragraph [0001])), must be updated with the United States Patent Application Number: 15/005,631 corresponding United States Patent Number: US 10,764,356 B2.

4.  Examiner notes page 12 of 30 (paragraph [0055]) to page 13 of 30 (of paragraph [0055]), last sentence, recites, in substance, that a computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media, (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.  Hence, examiner presumes computer readable storage medium in the claims are limited to “non-transitory computer readable storage medium”.

5.  A non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), In re Berg 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998), 195 F.3d 1322, 1326, 52 USPQ2d (Fed. Cir. 1999), Eli Lilly CAFC on petition for rehearing En Banc (58 USPQ2d 1869).



7.  Claims 1-3 and 5-19 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-5, 7, 8, 12-14, and 16-20 of United States Patent 10,764,356 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the United States Patent claims(s) contain every element of the instant application and as such is encompassed by the claims of this instant application. Claims 1-3 and 5-19 of the instant application therefore is/are not patently distinct from the earlier claims 1-5, 7, 8, 12-14, and 16-20 of United States Patent 10,764,356 B2 and as such is/are unpatentable over obvious-type double patenting.  A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.  A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim (see In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus); ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001); (Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)); and In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); In re Goodman (CAFC) 29 USPQ2d 2010 (12/3/1993)).

8.  Per paragraph 7 above, the mapping below is in the format of claims of this application,  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] claims of :

1   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1 and 14;
2   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 5, and 14;
3   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 2, and 14;
5   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 4, 7, and 14;
6   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 4, 12, and 14;
7   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 4, 8, and 14;
8   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 14, and 16;
9   [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0]  1, 2, 14, and 17;
10  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 2, 3,and 14;
11  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 13, and 14;
12  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 14, and 18;
13  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 14, and 19;

15  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 14, 17, and 20;
16  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1 and 14;
17  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1 and 14;
18  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 5, and 14;
19  [Wingdings font/0xE0] in view of for example [Wingdings font/0xE0] 1, 5, and 14.

9.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1) that form the basis for the rejections under this section made in this action:

   A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;   

10.  Claims 1-7, claims 9-13, claim 15-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schorsch et al. (International Publication Number:  WO 2015/094220 A1 (Published: 25 June 2015){see the applicant’s 27 December 2019 Information Disclosure Statement (first page/sheet 1 of 2 (item B1))}).

11.  Prior to addressing the grounds of the rejections below, should this application ever be the subject of public review by third parties not so versed with the technology (i.e., access to IFW through Public PAIR (as found on http://portal.uspto.gov/external/portal/pair)), this Office action will usually refer the applicant’s attention to relevant and helpful elements, figures, and/or text upon which the Office action relies to support the position taken.  Also, no temporal order was claimed for all of the acts and/or functions.

12.  Per claim 1, to the best examiner can understand the claimed invention in light of the applicant’s specification, Schorsch taught a computer implemented method (e.g., see paragraph [0135] and paragraph [0151) comprising:
a) detecting (e.g., see figure 4 (402) and paragraph [0071]) a first personal electronic device (e.g., see figure 1, figure 2, figure 3 (308), paragraph [0008], paragraph [0009], paragraph [0024], paragraph [0032], and paragraph [0058]) in the presence of a second personal electronic device (e.g., see figure 1, figure 2, figure 3 (306), paragraph [0008], paragraph [0009], paragraph [0024], paragraph [0032], and paragraph [0058]), wherein the first personal electronic device is associated to a first user (e.g., see figure 3 (302) and paragraph [0058]), wherein the second personal electronic device is associated to a second user (e.g., see figure 3 (304) and paragraph [0058]);
b)  determining that the first user and the second user are in a business setting (e.g., see figure 4  (402) and paragraph [0101]{i.e., “if other devices detected in the area” is the applicant’s claim of “determining” per figure 4 (410) and paragraph [0077 “context”] of Schorsch});
receiving (e.g., see figure 4 (416 and 418) and paragraph [0080] to paragraph [0081]) user data (e.g., see paragraph [0080 “data object”]) of the second user in response to the determining that the first user and the second user are in the business setting (e.g., see figure 4 (416 and 418) and paragraph [0080] to paragraph [0081]); and,
d)  storing (e.g., see figure 4 (420) and paragraph [0081]) the received user data of the second user in a first memory for access by the first user (e.g., see figure 2 (231 and 238), figure 4 (420), and paragraph [0081 {last sentence}]).

13.  Per claim 2, Schorsch also taught his system, and method, further comprising receiving user data of the first user in response to the determining that the first user and the second user are in a business setting, and storing the user data of the first user in a second memory for access by the second user (e.g., see figure 2 (231 and 238 {of the other wearable device}), figure 4 (416 and 418), and paragraph [0080] to paragraph [0081]).

14.  Per claim 3, Schorsch also taught his system, and method, further comprising receiving user data of the first user in response to the determining that the first user and the second user are in a business setting, and storing the user data of the first user in a second memory (e.g., see figure 2 (231 and 238)) for access by the second user, wherein the first memory is located on the first personal electronic device, wherein the second memory is located on the second personal electronic device (e.g., see figure 2 (231 and 238), figure 4 (416 and 418), and paragraph [0080] to paragraph [0081]).

15.  Per claim 4, Schorsch also taught wherein the determining that the first user and the second user are in a business setting is performed by a computing node (e.g., see figure 3 (330) and figure 6 (606, 612, 614(A), and 614(B)) external from the first personal electronic device and the second personal electronic device, wherein the method includes the computing node, in response to the determining that the first user and the second user are in a business setting, requesting and receiving the user data of the second user from the second personal electronic device, and wherein the storing the received user data of the second user in the first memory includes storing the received user data of the second user on the first personal electronic device (e.g., see figure 2, figure 4 (416 and 418), figure 6 (lower {i.e., 606, 612, 614(A), and 614(B)), paragraph [0080] to paragraph [0081], and paragraph [0068] to paragraph [0069]).

16.  Per claim 5, Schorsch also taught wherein the determining that the first user and the second user are in a business setting comprises determining motion characteristics of the first personal electronic device, and wherein the determining comprises determining a handshake between the first user and the second user based on the motion characteristics of the first personal electronic device (e.g., see figure 3 (lower left with respect to user 302 and 304), paragraph [0003], paragraph [0019], paragraph [0063], paragraph [0077], and paragraph [0100]).
17.  Per claim 6, Schorsch also taught wherein the determining that the first user and the second user are in a business setting comprises determining motion characteristics of the first personal electronic device (e.g., see above), and wherein the determining comprises determining a 
18.  Per claim 7, Schorsch also taught wherein the determining that the first user and the second user are in a business setting comprises determining an amount of time of the first personal electronic device associated with a first user being at rest and being in the presence of a second personal electronic device associated with a second user (e.g., see paragraph [0062 “sufficient period of time”], paragraph [0072 {with respect to time and “walking” <walking is not resting>}], and paragraph [0083]).
19.  Per claim 9, Schorsch also taught wherein the determining that the first user and the second user are in a business setting includes using a mapping database that maps locations (i.e., GPS coordinates) to uses of locations and wherein the determining includes determining using the mapping database that the location is a business office location and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting includes receiving the user data of the second user in response to the determination of the first user and the second user being in the business setting in response to the determination that the location is a business office location (e.g., see paragraph [0048 “GPS”], paragraph [0077 “GPS”], paragraph [0091 “GPS”] and paragraph [0092 {“office” and “home” (excluding teleworking) are different locations with different latitudes and longitudes for these different locations which inherently must be recorded (stored) and that storage is the applicant’s claimed mapping database} <for example, a stored table of data such as: Office = Latitude X1, Longitude Y1, Home = Latitude X2, Longitude Y2, such, be it simple a listing, is a map; the applicant has not defined “map”; giving “map” the broadest reasonable interpretation, such could be graphical, textual, numerical, or binary>]).
20.  Per claim 10, Schorsch also taught wherein the determining that the first user and the second user are in a business setting includes employing natural language processing to classify a purpose of a calendar item of the second user as being business setting related and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting includes receiving the user data of the second user further in response to the determination of the first user and the second user being in the business setting in response to the employing natural language processing to classify a purpose of a calendar item of the second user as being business setting related (e.g., see paragraph [0077], paragraph [0079], paragraph [0087], paragraph [0091], paragraph [0092], and paragraph [0147] {i.e., the applicant’s claimed “purpose” would be Schorsch “professional conference on a particular date” which the computer must implement natural language processing (i.e., convert the language used in the calendar to computer understandable data such as binary)}).

22.  Per claim 12, Schorsch also taught wherein the determining that the first user and the second user are in a business setting is in dependence on an examining of historical data indicating that the first user and the second user have been in close proximity with one another multiple times in the past (e.g., see figure 5 (512 and 522 (center “Previous Greeting”)), figure 10 (1004 “3 times total”), paragraph [0077 “previously interacted”], and paragraph [0133]).
23.  Per claim 13, Schorsch also taught wherein the determining that the first user and the second user are in a business setting includes determining based on an examining of data that there are currently a plurality of persons affiliated with a first enterprise of the first user, and currently a plurality of persons affiliated with a second enterprise of the second user, at a common location (e.g., see paragraph [0077 “reference devices”], paragraph [0092 “conference”], and paragraph [0101 “business contacts” {plural – in that most business is done with more than one enterprise, customer, client, exc…}]).
24.  Per claim 15, Schorsch also taught wherein the method further includes preventing of sharing of data between the first user and the second user in response to a determination respecting location that the first user and the second user are in a common publicly accessible area, wherein the determination respecting location is performed using a mapping database that maps locations to uses of locations (e.g., see paragraph [0061 “pubic space” requires, at least, GPS as addressed above for mapping], paragraph [0063], and paragraph [0071]).
25. Per claims 16-20, these encompassing claims do not teach or define above the correspondingly rejected claims given above, and are thus are rejected for the same supporting rationales as given above.  However, per claim 16, such is a computer program product version of the claim(s) addressed above, and herein this paragraph, and all limitations have thus been addressed, mapped, and shown in Schorsch; where figure 2 of Schorsch taught a computer readable storage medium (figure 2 (204 (left center))) readable by one or more processing unit (figure 2 (202 (center)) and paragraph [0041 “core”]) and storing instructions (e.g., see figure 2 (232, 234, 236)) for execution by one or more processor  (figure 2 (202 (center)) and paragraph [0041 “core”]).  Per claim 17, claim 18, claim 19, such is a system version of the claim(s) addressed above and herein this paragraph and all limitations have thus been addressed, mapped, and shown in Schorsch.  Per claim .

26.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

27.   Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schorsch et al. (International Publication Number:  WO 2015/094220 A1 (Published: 25 June 2015){see the applicant’s 27 December 2019 Information Disclosure Statement (first page/sheet 1 of 2 (item B1))}).

28.  Obviousness from a prior art reference would follow, ipso facto, if prior art reference anticipates. See RCA Corp. v. Applied Digital Data Systems, Inc., 730 F.2d 1440, 1446, 221 USPQ 385, 390 (Fed. Cir. 1984), citing In re Kalm, 378 F.2d 959, 962, 154 USPQ 10, 12 (CCPA 1967), (anticipation stated as being the "epitome of obviousness").   Also, the question is not whether the combination was obvious to the applicant but whether the combination was obvious to a person with ordinary skill in the art (KSR INTERNATIONAL CO. v. TELEFLEX INC. ET AL. (United States Supreme Court (Decided April 30, 2007))).

29.  Per claim 8, Schorsch did not specifically teach wherein the determining that the first user and the second user are in a business setting includes determining that that first personal electronic device and the second personal electronic device are not being transported by a moving transportation vehicle and wherein the receiving user data of the second user in response to the determination of the first user and the second user being in the business setting includes receiving user data of the second user in response to the determination of the first user and the second user are not being transported by the moving transportation vehicle.  However, as was walking (e.g., see paragraph [0071]) and public area (e.g., see paragraph [0061]), Schorsch wanted to prevent false positives, specifically in a public area such as subways, trains, buses, airplanes, and other public places.  Hence, it would have been obvious, to those skilled in the art, to prevent false positive, to determine that the users were not being transported by a moving transport (i.e., public transportation).
30.  Per claim 14, Schorsch did not specifically teach wherein the method further includes preventing sharing of data between the first user and the second user in response to the determination that a location occupied by the first user and the second user is occupied by less than two persons affiliated with a first enterprise of the first user, and less than two persons affiliated with a second enterprise of the second user. However, per Schorsch’s paragraph [“0077 “reference devices”] and paragraph [0101 “business contacts”], it would have been obvious to those skilled 
31.  A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mailing date of this letter, which may be extended.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

32.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B. Harrell whose telephone number is (571) 272-3895.  The examiner can normally be reached Monday to Friday, from 5:30 am to 11:30 am (Eastern Standard Time).

33.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William G. Trost, can be reached at (571) 272-7872.  The fax phone number for all papers is (571) 273-8300.

34.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (703) 305-9600.

35.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ROBERT B HARRELL/
     Primary Examiner
       Art Unit 2442